 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF NEW YORK



  I.B.E.W. LOCAL 241 PENSION FUND, etc. atal ,                                    )
                                                                                  )
                                                                                  )
                                                   Plaintiffs,
                                                                                  )
                            - against -
                                                                                  )
                                                                                  )   Civil Action No.
  LINKIN SYSTEMS, LLC and JEREMY BUTLER, Individ
                                                 ually,                           )   3:19-cv-01043
                                                                                  )   (GTS/ML)
                                                   Defendants.
                                                                                  )
                                                                                  )


                            STIPULATED ORDER AND JUDGMENT

         IT IS HEREBY STIPULATED AND AGREED,
                                             by and between Plaintiffc I.B.E.W.

Local 241 Pension Fund, I.B.E.W. Local 241 Welfar
                                                  e Benefits Fund, I.B.E.W. Local No. 241

Annuity Fund, Ithaca Electrical Joint Educational and Trainin
                                                             g Trust Fund ["Funds"] together with

the International Brotherhood of Electrical Workers,
                                                     Local Unions No. 241 ["Union**] against

Defendants Linkin Systems, LLC and Jeremy Butler,
                                                  individually, as follows:

                                             RECITALS

        A.      The undersigned individuals have full authority required
                                                                         to bind the parties in the

above captioned action, as well as the parties* successors,
                                                            heirs, trustees, administrators, executors,

officers, employees, personal representatives, endors
                                                      es, assigns, subsidiaries, related entities,

affiliates, or alter egos to the terms of this Stipulated Order
                                                                and Judgm   ent [hereinafter "Stipulation**]

and any judgment and/or order resulting from it

        B.      On August 23, 2019, Plaintiffs commenced the above
                                                                   captioned civil action to

collect contributions, deductions, interest, liquidated damag
                                                              es, attorneys* fees, audit fees, and costs

related to hours worked in covered employment during
                                                     the period January 1, 2017 through March




(BJium.tt
 3 1 , 2019 pursuant to Sections 502(g)(2) and 5 1 5 of the Employee Retirement Income Security
                                                                                                  Act

 of 1974, as amended ("ERISA"), 29 U.S.C. §ll32(gX2), 1 145, and Section 301(a)
                                                                                of the Labor

 Management Relations Action of 1947 ("LMRA"), 29 U.S.C. § 1 85(a).

           C.      The parties concede that this United States District Court has subject matter

jurisdiction over these actions and that, by agreeing to a judgment in these matters,
                                                                                      Defendants

voluntarily consent to this Court exercising jurisdiction over them personally.

           D.     Defendants admit that they are indebted to Plaintiffs as follows:

                  i.      After the first payment made by Schuler-Haas Electrical Corp., the

employer still owes $33,603.85, representing $14,427.25 in fringe benefit contributio
                                                                                      ns and

deductions related to work in covered employment during the period January 1,
                                                                              2017 through

February 28, 201 9, $ 1 3,361 .34 in interest, and $5,8 1 5.26 in liquidated damages.


                  ii.     The employer also owes $10,302.13 in attorneys' fees, audit fees, and costs.

           E.     By execution of this Stipulation and in consultation with independent legal counsel,

Defendants authorize entry ofjudgment in the above captioned consolidated cases
                                                                                for $43,905.98

due to Plaintiff Funds and Union with execution limited pursuant to this Stipulation
                                                                                     .

                                  TERMS OF JUDGMENT AND ORDER

           Pursuant to Rule 58 of the Federal Rules of Civil Procedure, the Clerk of the Court shall

enter judgment in the above captioned consolidated cases in favor of Plaintiffs
                                                                                and against

Defendants in the amount of $43,905.98, plus post-judgment interest at the statutory rate.
                                                                                           Plaintiffs

shall have execution on this Judgment as described below.

           Plaintiffs shall suspend the execution of this Judgment provided Defendants pay Plaintiffs

five hundred dollars and no cents ($500.00) per month on and after March 1,
                                                                            2020 and until

Defendants have satisfied the Judgment




(uiniai)
                                                      2
              If Defendants fail to abide by these payment arrangements, Plaintiffs shall
                                                                                          immediately

 have execution of the Judgment without further order of the Court. To encourag
                                                                                e cooperation with

 these payment arrangements, Plaintiffs shall discontinue collection of the
                                                                            liquidated damages (in

 the amount of $5,815.26) and file a Satisfaction of Judgment with this
                                                                        Court if the Defendants

 timely remit the agreed upon amounts to Plaintiffs along with assisting
                                                                         with the collection of the

 additional monies from the Schuler-Haas Electrical Corp.


              IN WITNESS WHERE OF, the counsel to the parties have hereunto set
                                                                                their hands and

 seals as of the date stated bdlow:

  DATED: Februi           02020                       DATED: February lY, 2020

              LAMAtAW-FIRM, LLP                v             BL1TMAN & KING LLP

  By:                                                 By:
              Luciano L. Lama, of Counsel                    Daniel Komfeld, oPCounsel
              Bar Roll No.; 507049                           Bar Roll No.: 512729
              Attorneys for Defendants                       Attorneys for Plaintiffs
              Office and Post Office Address                 Office and Post Office Address
              2343 North Triphammer Road                     443 North Franklin Street, Suite 300
              Ithaca, New York 14850                         Syracuse, New York 13204-1415
              Telephone: (607) 275*3425                      Telephone: (315)422-7111
              Facsimile: (907) 257-2602                      Facsimile: (315)471-2623
              e-mail: nino@lamalaw.com                       e-mail; dekomfeld@bklawvcrs.com




IT IS SO ORDERED:

              2/20/2020
Dated:
                                          Honorable Glenn T. Suddaby
                                          Chief United States District Judge




<*0111:22 U
                                                      3
